Peyton, J.,
delivered the opinion of the court.
The record in this case shows that the defendant in error, on the 26th day of March, 1868, recovered a judgment in the County Court of Washington county against the plaintiff in error, for the sum of $58Y.60.
Prom this judgment, a writ of error is prosecuted to this court.
*252The counsel for the defendant in error moves this court to dismiss the cause for want of jurisdiction.
The only question presented for our determination is, whether a writ of error lies from the judgment of a County Court to this court. We think it does not. The appeal should be taken to the Circuit Court in all such cases.
The act of the legislature of 1865, establishing County Courts, and conferring criminal and civil jurisdiction thereon, in sec. ■24 provides that in civil suits either party aggrieved by the judgment or decree of the court may appeal at any time during the term, or in ten days after adjournment of the term, to the Circuit Court of the county. That is the proper forum to which the plaintiff in error should have resorted by appeal from the judgment of the County Court against him.
This court has no appellate jurisdiction of the judgments of the County Court.
■ The motion of the defendant in error must, therefore, be sustained, and the cause dismissed for the want of jurisdiction in this court.